BY EDGAR July 20, 2012 Mr. Rufus Decker Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Mail Stop 4631 treet N.E. Washington, D.C.20549 RE: SeaCube Container Leasing Ltd. Form 10-K for the Year Ended December 31, 2011 Filed March 2, 2012 Form 10-Q for the Period Ended March 31, 2012 Filed May 8, 2012 Definitive Proxy Statement on Schedule 14A Filed April 12, 2012 File No. 1-34931 Dear Mr. Decker: We acknowledge receipt of the Staff’s letter to SeaCube Container Leasing Ltd., dated July 10, 2012, regarding the above-referenced filings.Pursuant to your telephone conversation with Andrew Brady, counsel at Skadden, Arps, Slate, Meagher & Flom, LLP, on July 19, 2012, this letter is to confirm SeaCube’s request for an extension to respond to the Staff’s letter and the Staff’s grant of such an extension to August 7, 2012. Please contact the undersigned at 201-949-2022 should you require further information or have any questions.Thank you for your consideration. Very truly yours, /s/ Stephen P. Bishop Stephen P. Bishop Chief Financial Officer SeaCube Container Leasing Ltd. 1
